Citation Nr: 0007229	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.

The Board also notes that the veteran submitted a claim 
seeking entitlement to service connection for headaches in 
May 1996.  That claim has not been addressed by the RO.  It 
is referred back to the RO for proper development.

This case was originally before the Board in May 1999, at 
which time it remanded the case back to the RO for additional 
evidentiary development.  That development has been completed 
and, thus, this case is ready for appellate adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and, during that time, was involved in combat 
with the enemy.  He was awarded the Combat Infantryman's 
Badge.

3.  The veteran reported inservice combat stressors of seeing 
many casualties; being involved in friendly fire; 
transporting dead bodies; being hit with mortar fire; and 
having a friend die in a helicopter.  He also reported being 
buried alive in a bunker and almost being shot by a sniper.

4.  The evidence does not show a clear, current diagnosis of 
PTSD.

5.  The preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or related to the veteran's service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b)  
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309  
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & regulations

a.  Well grounded claim

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  A claim for service 
connection for PTSD is well grounded when the veteran has 
submitted:  (1) medical evidence of a current diagnosis of 
PTSD; (2) lay evidence (presumed credible for these purposes) 
of an inservice stressor(s); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  
Gaines v. West, 11 Vet. App. 353, 357  (1998) (citing Cohen 
v. Brown, 10 Vet. App. 128, 136-37  (1997)); see also Caluza, 
7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  (1999).  

In the Board's May 1999 remand, it initially concluded that 
this claim was well grounded.  To reiterate, the Board finds 
that the veteran submitted some evidence of a current 
diagnosis of PTSD, of inservice stressors presumed to have 
occurred, and of a plausible relationship between the PTSD 
and inservice stressors.  This is sufficient to establish a 
well-grounded claim.  See Epps v. Gober, 126 F.3d 1464  (Fed. 
Cir. 1997).

Because his claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
the claim.  38 U.S.C.A. § 5107(a)  (West 1991).  In this 
regard, the Board notes that VA obtained his service medical 
records, provided him a personal hearing, and provided him 
with several VA compensation and pension examinations.  It 
also attempted to obtain all the evidence which he indicated 
might be available.  The Board remanded this case in May 1999 
for the purpose of ensuring that VA fully developed the 
record.  Overall, the Board finds that the veteran has not 
alleged that any other records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Thus, all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

b.  Service connection for PTSD

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of PTSD; (2) credible supporting 
evidence that an inservice stressor(s) occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1999); Gaines v. West, 11 Vet. App. 
353, 357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37  (1997); see also VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part VI, 11.38 (Aug. 26, 1996) (reiterating the three PTSD 
service-connection requirements set forth in regulation 
§ 3.304(f) and specifically requiring "credible supporting 
evidence that the claimed in-service stressor actually 
occurred").

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); see Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records consist of a May 1965 induction 
medical examination report and May 1968 separation medical 
examination report, with associated reports of medical 
history.  None of the records note any psychiatric problems.  
Psychiatric status was reported as "normal" at the time of 
entry and separation from service.

Service personnel records show that the veteran served as a 
mortar gunner in the Republic of Vietnam during the Vietnam 
era from February 1968 to May 1968.  He was awarded a Combat 
Infantryman's Badge.

An August 1986 VA intake note shows that the veteran sought 
help for substance abuse, as well as for Vietnam and 
employment problems.

A June 1992 VA PTSD examination report notes, as history 
provided by the veteran, that he was in combat in Vietnam, 
but was not wounded or captured.  He denied a history of any 
psychiatric treatment.  Current complaints were of homicidal 
ideation, insomnia, headaches, tension, and stress.  The 
symptoms were related to the Los Angeles riots, which 
reminded him of Martin Luther King's death during his time in 
Vietnam.  Mental status examination revealed normal motor 
activity; no flight of ideas, looseness of association, or 
speech impairment; a euthymic mood; appropriate affect; no 
hallucinations or identifiable delusions; normal orientation; 
good recall; sufficient judgment; and fair insight.  
Conclusion was that he had mild anxiety related to the Los 
Angeles riots, but that it was not severe enough to warrant a 
psychiatric diagnosis.

During a June 1997 Travel Board hearing (involving a 
different claim for VA benefits), the veteran testified that 
he had a mental problem and that it was caused by stomach 
medication that he was prescribed and also by a motor vehicle 
accident.  The medication and accident caused headaches, 
dizziness, black-outs, and stress.  Financial and marital 
problems caused pressures, which caused nightmares involving 
the war zone.

An August 1997 VA PTSD examination report reflects the same 
complaints as in the 1992 VA report.  Mental status 
examination was unremarkable, except for mildly pressured 
speech and mildly depressed mood and affect.  Conclusion was 
that the veteran did not satisfy the criteria for PTSD, but 
that he was somewhat depressed possibly due to physical and 
marital problems.  Diagnosis was "depressive disorder, not 
otherwise specified."

A September 1997 VA psychology note indicates that 
psychological evaluation suggested severe depressive 
complaints and concerns about physical pain and alcohol use.  
The situation was worsened by financial and marital problems.  
Diagnosis was "[rule out] depression due to cannabis abuse 
vs. depressive disorder" and cannabis abuse.

VA outpatient records from June 1997 to June 1998 show that 
the veteran was enrolled in a trauma recovery group (TRG), 
but was deemed inappropriate for it.

During a June 1998 RO hearing, the veteran testified that he 
was assaulted by an officer while in the Dominican Republic 
on or about 1966.  He also reported that he was buried alive 
in a bunker and was almost shot by a sniper in Vietnam.

A July 1998 VA psychological evaluation report notes, as 
history provided by the veteran, that he carried a diagnosis 
of PTSD and that he appeared to be self-referred.  Current 
issues were of anger, abusive behavior, and depression.  He 
reported alcohol-related problems.  He reported a few 
"horrendous" combat-related situations about which he had 
nightmares.  Mental status revealed a depressed mood; 
auditory hallucinations; visions; paranoid ideation; sleep 
disturbances; decreased appetite, energy, and concentration; 
feelings of guilt, hopelessness, and helplessness; and 
suicidal and homicidal ideation.  Impression was "major 
depression with psychotic features" and "PTSD, chronic."

VA outpatient records from July 1998 to June 1999, consist of 
social worker's notes regarding the veteran's participation 
in The Vet Center's TRG at the VA Medical Center in Jackson, 
Mississippi.  A July 1998 Vet Center intake evaluation form 
shows, as stressors, that the veteran saw many causalities, 
was involved in friendly fire, transported dead bodies, and 
was hit with mortar fire.  Assessment was that the veteran 
had PTSD symptoms and problems with alcoholism, domestic 
abuse, and his physical health.  His psycho-social focus was 
"subdiagnostic PTSD."  Another July 1998 record indicates 
that, during service, he was involved in mortar fire and 
ambushes and had a friend die in a helicopter.  Diagnosis was 
that the veteran had an anxiety disorder and adjustment 
disorder and that PTSD needed to be ruled out.  A July 1998 
social worker's note indicates that the veteran had "PTSD 
symptoms," but that he was evaluated as "sub-threshold 
PTSD."  A December 1998 note indicates that he had "trauma 
issues related to Vietnam."

A June 1999 VA PTSD examination report reflects that, 
pursuant to the Board's remand, the veteran was evaluated by 
2 psychiatrists and that his claims file and patient chart 
were reviewed.  Medical history reflects that he was in 
combat in Vietnam and killed several people, including some 
of his own men.  He had feelings of emptiness and nightmares 
about the incident, but also indicated that most of his 
nightmares were about fear of his wife having an affair.  He 
denied flashbacks, except for one occasion in 1995 when he 
"jumped" his family, believing that they were Vietnamese 
people.  He indicated that he stayed away from firecrackers 
due to their noise and smell, but stated that he had several 
guns and enjoyed hunting.  He reported sleep difficulties due 
to thoughts of his spouse's infidelity.  He reported being 
depressed since losing his job in 1993.  Mental status 
examination revealed a dysthymic mood, but normal psychomotor 
activity, affect, speech, and thought process.  He denied 
hallucinations, suicidal or homicidal ideation, and 
obsessions or compulsions.  Cognitive evaluation was average, 
as was fund of knowledge and intelligence.  Insight and 
judgment were fair.  Diagnosis was dysthymic disorder and 
marijuana abuse.  It was remarked that the veteran was 
chronically depressed for the past 5 to 6 years, but that his 
symptoms were not severe enough to warrant a diagnosis of 
major depressive disorder.  The report indicates that the 
veteran had a few symptoms of PTSD, but not enough to warrant 
a diagnosis of PTSD.

In August 1999, numerous VA outpatient records from The Vet 
Center were received at the RO.  These are dated from May 
1992 to July 1999.  A May 1992 record shows that the veteran 
was seen for complaints of nightmares, nervousness, and 
flashbacks of Vietnam.  Assessment was agitation; PTSD was to 
be ruled out.  He was referred to the TRG.  A June 1992 TRG 
assessment report indicates an initial diagnostic impression 
of dysthymic or depressive disorder.  A June 1992 TRG follow-
up record indicates that the veteran did not appear to meet 
the criteria for PTSD.  He had symptoms of persistent 
arousal, but they were very infrequent and he did not avoid 
the trauma stimuli.  The more appropriate diagnosis was 
depression or dysthymia.  It is noted that trauma-focused 
therapy was not warranted.  A September 1992 note shows that 
the veteran's symptoms of PTSD were resolved.  A September 
1994 TRG psychometric testing report reflects an invalid 
profile and, thus, could not support a diagnosis of PTSD.  A 
December 1995 assessment states that the veteran indicated 
that he was diagnosed with PTSD, but was taking no 
medications for it and it was not a significant distress to 
him at present.  He was worried about his domestic abuse 
court hearing.  More recent TRG notes show that PTSD needed 
to be ruled out.  A December 1998 note shows a diagnosis of 
anxiety disorder, not otherwise specified, and a 
"provisional" diagnosis of PTSD, secondary to combat 
exposure.  Counseling notes from March, April, June, and July 
1999 show a PTSD diagnosis.

III.  Analysis

As stated above, an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of PTSD; (2) credible supporting 
evidence that an inservice stressor(s) occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1999); Gaines v. West, 11 Vet. App. at 
357.

Initially, the Board recognizes that the veteran was involved 
in combat with the enemy during his active service.  This is 
presumed from his DD-214, which shows that he was a mortar 
gunner in Vietnam from February to May 1968, and that he 
received the Combat Infantryman's Badge.  The Board also 
recognizes that the veteran has alleged several stressors 
incident to his combat experience.  He reported seeing many 
causalities, being involved in friendly fire, transporting 
dead bodies, being hit with mortar fire, having a friend die 
in a helicopter, being buried alive in a bunker, and almost 
being shot by a sniper.  There is no evidence of record 
rebutting these allegations.

The law provides that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressors.  38 C.F.R. § 3.304(f)  
(1999); 38 U.S.C.A. § 1154(b)  (West 1991); see also Zarycki 
v. Brown, 6 Vet. App. 91, 98  (1993) (Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.').  Therefore, the Board finds sufficient evidence 
of inservice stressors for purposes of the claim for service 
connection for PTSD; no independent verification is 
necessary.

38 C.F.R. § 3.304(f) was amended, to bring about regulatory 
consistency with the holding in Cohen v. Brown, 10 Vet. App. 
128 (1997) (decided March 7, 1997, amended April 8, 1997), 
effective the date of the Cohen decision which noted that the 
existing § 3.304(f) did not adequately reflect, for the 
purposes of establishing an in-service stressor, the relaxed 
adjudicative evidentiary requirements provided by 38 U.S.C. § 
1154(b) for establishing service incurrence of a combat event 
which can be established by the veteran's lay testimony alone 
(and not only by citations and service records).

Accordingly, the amended 38 C.F.R. § 3.304(f) no longer 
refers to service department evidence of combat and receipt 
of combat citations, and states that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

In light of the above, a determinative issue in this case is 
whether the veteran has a current diagnosis of PTSD.  This is 
the initial requirement for entitlement to service 
connection.  It requires "medical evidence establishing a 
clear diagnosis" of PTSD.  38 C.F.R. § 3.304(f)  (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held, citing 38 C.F.R. § 3.304(f), that a 
diagnosis of PTSD must be "clear," "current," and 
"unequivocal."  Cohen, 10 Vet. App. at 139.  However, 
because specific requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a PTSD 
diagnosis are not contained in 38 C.F.R. § 3.304(f), a clear 
diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 140.

In this case, the record contains voluminous medical records, 
mainly VA, documenting the veteran's psychiatric treatment.  
Since the determination is whether the veteran has a 
"current" diagnosis of PTSD, the Board finds that more 
recent medical records are ordinarily of higher probative 
value than older records.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the Court has also held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators..." Guerrieri v. Brown, 4 Vet. 
App. 467, 470- 71 (1993).

After careful review of the evidence, the Board finds that 
the veteran lacks a current, clear diagnosis of PTSD.  In 
making this determination, it has weighed the evidence both 
for and against the veteran's claim and finds that the 
preponderance of the evidence is against his claim.

The Board's decision rests, in great part, on the several VA 
examination reports of record.  When the veteran initially 
submitted his claim, he underwent VA examination in June 
1992.  The report of that examination shows that he had some 
mild anxiety, but that he had no psychiatric diagnosis.  The 
August 1997 and June 1999 VA examination reports show that 
the veteran had a psychiatric disorder, but not PTSD.  In 
those reports, it is reported that he had a depressive 
disorder or dysthymic disorder.  Both reports specifically 
address the issue of PTSD and both conclude that he did not 
meet the criteria for a diagnosis of PTSD.  The 1999 report 
is of high probative value because it is the most recent 
psychiatric evaluation report of record and was the product 
of evaluation of the veteran by 2 psychiatrists, whom the 
Board had specifically requested to render an opinion as to 
the presence of PTSD.

Further supporting the Board's determination is the vast 
majority of the VA outpatient medical records, including The 
Vet Center counselor's notes, which indicate that the veteran 
does not have PTSD.  Those records indicate that he had 
depressive symptoms, substance abuse problems, and some PTSD 
symptoms; however, for the most part, they provide no 
diagnosis of PTSD.  They repeatedly conclude that the veteran 
had financial, employment, health, and marital problems, and 
that he was "subdiagnostic PTSD," "sub-threshold PTSD," or 
otherwise did not meet the criteria for a clinical PTSD 
diagnosis.  He was repeatedly determined to be ineligible for 
the TRG therapy program because his psychiatric problems were 
most likely a depressive or dysthymic disorder.

The Board recognizes that the veteran has asserted that he 
has PTSD.  However, lay statements as to a medical diagnosis 
are not competent evidence because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, even the veteran, during a 
June 1997 personal hearing, testified that his mental 
problems were due to stomach medication and a motor vehicle 
accident, and that it was financial and marital problems that 
caused him to have nightmares.

The Board acknowledges that a few medical records show a 
diagnosis of PTSD.  These include a July 1998 VA 
psychologist's evaluation report.  However, the Board finds 
that report of diminished probative value because it was a 
product of an apparent self-referral by the veteran, who 
provided medical history of a PTSD diagnosis.  No such 
diagnosis is shown in any medical evidence of record dated 
prior to July 1998.  A diagnosis based on inaccurate factual 
history is of little probative value.  See Guimond v. Brown, 
6 Vet. App. 69 (1993); Swan v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an 
opinion based upon an inaccurate factual premise has no 
probative value).  The only other medical evidence indicating 
a PTSD diagnosis is The Vet Center counseling notes from 
December 1998 through July 1999.  However, those records, 
too, are of decreased probative value.  First, the December 
1998 note indicates that said diagnosis was "provisional."  
Second, the subsequent PTSD diagnoses appear to be mere 
carry-over diagnoses, as there is no clinical evidence in the 
notes to support the conclusions.  Third, the diagnoses were 
made by a social worker and a nurse practitioner, not a 
licensed psychiatrist.  Finally, the Board finds that the 
majority of TRG notes from The Vet Center indicate diagnoses 
other than PTSD.  Overall, the diagnoses of PTSD, presumed 
valid, represent a minority of the competent medical evidence 
of record.  The great preponderance of the evidence, 
including clinical assessments by VA psychiatrists after full 
mental status examinations, shows that the veteran has a 
dysthymic or depressive disorder and that he does not meet 
the criteria for a diagnosis of PTSD. 

In light of the above, the Board must conclude that the 
claims file does not contain a clear and current diagnosis of 
PTSD.  As such, the first element for service connection for 
PTSD has not been satisfied.  38 C.F.R. § 3.304(f)  (1999); 
Cohen v. Brown, 10 Vet. App. at 139.

It is noteworthy that no psychoses were initially noted 
within 1 year after the veteran's discharge from service.  
Thus, the provisions pertaining to presumptive service 
connection for psychoses are not applicable.  See 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The veteran separated from service 
in 1968.  The medical evidence first shows treatment of the 
veteran for emotional problems in 1986; he was first 
diagnosed with a psychiatric disorder in 1997, approximately 
29 years after his discharge from service.

Overall, the Board is not able to grant the veteran's claim 
seeking entitlement to service connection for PTSD.  It finds 
no current, clear diagnosis of PTSD.  As a result, the 
veteran's claim must be denied.  In reaching this decision, 
the Board has considered the doctrine of giving the benefit 
of the doubt to the veteran but does not find that the 
evidence is approximately balanced such as to warrant its 
application.  The preponderance of the evidence is against 
his claim.  38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

